Exhibit 10.1

PARKER-HANNIFIN CORPORATION

SUMMARY OF THE COMPENSATION OF THE NON-EMPLOYEE MEMBERS

OF THE BOARD OF DIRECTORS

Adopted August 16, 2006, effective October 1, 2006

 

Annual retainer for Audit Committee Chair:

   $ 95,000

Annual retainer for Committee Chairs (other than the Audit Committee Chair):

   $ 85,000

Annual retainer for Non-Chair Committee members:

   $ 80,000

Meeting fees of $1,500 for attending any Board or Committee meeting during any
fiscal year in excess of the number of regularly scheduled Board or Committee
meetings, plus two.

Annual restricted stock grant